Citation Nr: 0621800	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that denied the veteran's claim of 
entitlement to service connection for hypertension.  The 
veteran filed a timely appeal of this determination to the 
Board.

Subsequent to the September 2005 Statement of the Case, the 
veteran submitted additional evidence accompanied by a waiver 
of RO consideration.  This evidence will be considered by the 
Board in reviewing the veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the veteran contends that he has hypertension that is 
due to or aggravated by his service-connected diabetes 
mellitus type II and/or PTSD.  In this regard, the Board 
notes that the veteran has been afforded two VA examinations, 
in February 2002 and September 2003.  Both of these 
examinations concluded that the veteran's hypertension was 
not caused by his service-connected diabetes mellitus.  Since 
that time the veteran has been service-connected for PTSD.  

While acknowledging the results of the VA examinations, the 
veteran's representative contends that the veteran's service-
connected conditions, to include diabetes mellitus and/or his 
service-connected PTSD, aggravate the veteran's hypertension.  
Because there is no opinion of record regarding possible 
aggravation of the veteran's hypertension caused by these or 
other service-connected conditions, the Board finds that a 
remand is in order to determine if the veteran's hypertension 
is aggravated by his service-connected conditions, to include 
diabetes mellitus type II and/or PTSD.  See 38 U.S.C.A 
§ 5103A (West 2002 & Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

In addition,, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for his hypertension.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's hypertension is 
aggravated by the veteran's service-
connected conditions, to include diabetes 
mellitus type II and/or PTSD.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hypertension found to be present.  If the 
examiner diagnoses the veteran as having 
hypertension, the examiner should offer 
an opinion as to whether the veteran's 
service-connected conditions, to include 
diabetes mellitus type II or PTSD, 
aggravate the veteran's hypertension.  If 
so, the examiner should state an opinion, 
if possible, regarding the level of 
incremental increase in the veteran's 
hypertension caused by the service-
connected condition(s).  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



